DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 3/16/2021, with respect to the 35 U.S.C. 102 rejection of the claims are persuasive in regards to Yung U.S. PGPub 2018/00670011 not disclose the control module mounted at the building, wherein the control module is separate and distinct from the sensor device. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yung, Fung-A Wing U.S. PGPub 2019/0323919 and Virgin U.S. PGPub 2011/0290905.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-11, 13-20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yung U.S. PGPub 2018/00670011 in view of Fung-A Wing U.S. PGPub 2019/0323919 and Virgin U.S. PGPub 2011/0290905.
Regarding claims 1, 10 and 18, Yung discloses a computer-implemented method for automated water pressure monitoring, the method comprising: detecting, by a sensor device mounted to a water 
 	Yung does not disclose the control module mounted at the building, wherein the control module is separate and distinct from the sensor device. 
 	Fung-A Wing discloses a sensor device distinct from the control module and mounted to the water pipeline (e.g. pg. 4-5, ¶33-34 and 36; Fig. 1 and 1A). 

  	Yung discloses using a user interface such as a tablet (e.g. pg. 4, ¶31) to monitor the water pressurization system, but Yung nor Fung-A Wing discloses mounting the user interface at the building.
 	Virgin discloses mounting a tablet on a building wall (e.g. pg. 1, ¶6-8; Fig. 1).
	At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to mount a tablet at the building. One of ordinary skill in the art would have been motivated to do this to give the user.
 	Therefore, it would have been obvious to modify Yung and Fung-A Wing with Virgin to obtain the invention as specified in claims 1, 2, 4-11, 13-20 and 22.

 	Regarding claims 2, 11 and 20, Yung discloses the method of claim 1, further comprising transmitting, by the control module, an alert to a user device or a device operated by a water professional (e.g. pg. 1, ¶6; pg. 2, ¶20; pg. 3, ¶27; pg. 4, ¶31-32 and 35; pg. 8, ¶60-61; Fig. 1A and 1B). 
 	Regarding claims 3, 12 and 20, Yung discloses the method of claim 1, further comprising rendering, by the control module, an alert on a display (e.g. pg. 1, ¶6; pg. 2, ¶20; pg. 3, ¶27; pg. 4, ¶31-32 and 35; pg. 8, ¶60-61; Fig. 1A and 1B). 
 	Regarding claims 4 and 13, Yung discloses the method of claim 1, wherein the sensor is a pressure sensor (e.g. pg. 1, ¶6; pg. 2, ¶20; pg. 3, ¶27; pg. 4, ¶31-32 and 35; pg. 8, ¶60-61; Fig. 1A and 1B). 
 	Regarding claims 5 and 14, Yung discloses the method of claim 4, wherein the pressure sensor is one or more of: an electronic pulse pressure sensor, an analog electric signal pressure sensor, or a digital 
 	Regarding claims 6 and 15, Yung discloses the method of claim 1, further comprising: storing, by the control module including a memory, the fluid pattern data in the memory (e.g. pg. 1, ¶6; pg. 2, ¶20; pg. 3, ¶27; pg. 4, ¶31-32 and 35; pg. 8, ¶60-61; Fig. 1A and 1B); and identifying, by the control module, the variance in the water pressurization system over time by determining a pattern of the water pressure based on the fluid pattern data stored in the memory (e.g. pg. 1, ¶6; pg. 2, ¶20; pg. 3, ¶27; pg. 4, ¶31-32 and 35; pg. 8, ¶60-61; Fig. 1A and 1B). 
 	Regarding claims 7 and 16, Yung discloses the method of claim 1, further comprising transmitting, by the control module, the fluid pattern data to a data repository for storage (e.g. pg. 1, ¶6; pg. 2, ¶20; pg. 3, ¶27; pg. 4, ¶31-32 and 35; pg. 8, ¶60-61; Fig. 1A and 1B). 
 	Regarding claims 8 and 17, Yung discloses the method of claim 1, wherein the water pressurization system includes a water line and a water source (e.g. pg. 1, ¶6; pg. 2, ¶20; pg. 3, ¶27; pg. 4, ¶31-32 and 35; pg. 8, ¶60-61; Fig. 1A and 1B). 
 	Regarding claims 9 and 18, Yung discloses the method of claim 1, wherein the abnormal events indicates a failure in the water pressurization system (e.g. pg. 1, ¶6; pg. 2, ¶20; pg. 3, ¶27; pg. 4, ¶31-32 and 35; pg. 8, ¶60-61; Fig. 1A and 1B).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yung, Fung-A Wing and Virgin as applied to claim 1 above, and further in view of Enev et al. U.S. PGPub 2018/0127957.
Yung discloses transporting water from a water source to a building, but do not explicitly disclose the water source being a well pump.
 	Enev discloses transporting water from a well pump to a building (e.g. pg. 1, ¶2).

 	Therefore, it would have been obvious to modify Yung, Fung-A Wing and Virgin with Enev to obtain the invention as specified in claim 21.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743.  The examiner can normally be reached on Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






CK
May 14, 2021

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116